NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50125

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00475-MWF

 v.
                                                MEMORANDUM*
UGO CHIJIOKE, a.k.a. Eugene Akabueze,
a.k.a. Ugo Okorie Chijioke, a.k.a. Olde
English, a.k.a. Paulims Ezengo, a.k.a.
Kenneth Mails, a.k.a. Kenneth E. Nails,
a.k.a. Kenneth Everett Nails, a.k.a.
Ugochukwu John Okore,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Ugo Chijioke appeals from the district court’s judgment and challenges his

guilty-plea conviction and 30-month sentence for conspiracy to commit bank


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
fraud, in violation of 18 U.S.C. § 1349. Pursuant to Anders v. California, 386 U.S.
738 (1967), Chijioke’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. Chijioke has filed a

pro se supplemental brief. The government has moved to dismiss the appeal.

      Chijioke waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Chijioke’s plea. We therefore

affirm as to that issue and dismiss the remainder of the appeal of his conviction.

      Chijioke also waived his right to appeal his sentence, including the amount

and terms of any restitution order, provided it did not exceed $1,000,000. We

therefore GRANT the government’s opposed motion to dismiss Chijioke’s

sentencing appeal, with the exception of three supervised release conditions—

standard conditions five, six, and fourteen—which are unconstitutionally vague.

See United States v. Evans, 883 F.3d 1154, 1162-64 (9th Cir.), cert. denied, 139 S.

Ct. 133 (2018); see also United States v. Watson, 582 F.3d 974, 977 (9th Cir. 2009)

(an appeal waiver does not bar a constitutional challenge to a supervised release

condition). We remand for the district court to modify these conditions consistent

with our opinion in Evans.




                                          2                                    18-50125
      We decline to address on direct appeal Chijioke’s pro se claim of ineffective

assistance of counsel. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th

Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED with

instructions.




                                        3                                   18-50125